FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN CARRILLO CRUZ,                               No. 09-73147

               Petitioner,                        Agency No. A044-334-442

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Juan Carrillo Cruz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, S-Yong v. Holder, 600 F.3d 1028, 1034 (9th

Cir. 2010), and we deny the petition for review.

      Carrillo Cruz correctly contends that his conviction under California Health

& Safety Code § 11351, for possession of a controlled substance for sale, is not

categorically a controlled substance offense under 8 U.S.C. § 1227(a)(2)(B)(i), or a

drug trafficking aggravated felony under 8 U.S.C. § 1101(a)(43)(B). See S-Yong,

600 F.3d at 1034 (“We have previously found that California law regulates the

possession and sale of many substances that are not regulated by the [federal

Controlled Substances Act]”).

      Carrillo Cruz, however, provides no coherent argument in his opening brief

as to how the conviction documents are insufficient to demonstrate that his

conviction constitutes a removable controlled substance offense, and a drug

trafficking aggravated felony, under the “modified categorical approach.” See id.

at 1035. Accordingly, we deem the issue waived and deny the petition for review.

See San Diego Unified Port Dist. v. Gianturco, 651 F.2d 1306, 1319 n.36 (9th Cir.

1981) (deeming issue waived where briefing contained little more than an assertion

of error and court was “left to guess precisely what [appellants] meant to argue”).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-73147